[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RESPONSE TO MOTION FOR RECONSIDERATION OF MOTION FOR ARTICULATION
The court, in response to the defendants' motion for reconsideration of the courts articulation dated February 29, 1996 denies said motion and further articulates as follows:
It is the court's opinion that the original order for prejudgment remedy contained a scrivener's error in that it omitted the word "and" as this count articulated previously. The court further articulates that its order meant to indicate that the plaintiff could attach any assets disclosed by the defendants and any assets disclosed to the plaintiff by anyone else either directly or indirectly.
By this articulation, the court does not intend to change the substance of its original order but merely to clarify it.
See Maguire v. Maguire, 222 Conn. 32, 38 (1992), Blakev. Blake, 211 Conn. 485, 495 (1989), State v. Wilson,199 Conn. 417 (1986).
Freed, J.